

116 HR 4989 IH: Access to AEDs Act
U.S. House of Representatives
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4989IN THE HOUSE OF REPRESENTATIVESNovember 5, 2019Mr. Lawson of Florida (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Health and Human Services to award a grant to a health care
			 organization to promote student access to defibrillation in elementary and
			 secondary schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to AEDs Act. 2.Findings; purpose The Congress makes the following findings:
 (1)Heart disease is the leading cause of death in the United States. (2)Sudden cardiac arrest is the leading cause of death for student athletes.
 (3)In 2017, there were approximately 356,000 sudden cardiac arrests that occurred in the United States, with 9 out of 10 being fatal (320,400). Only 1 in 10 victims survive a sudden cardiac arrest (35,600).
 (4)The American Heart Association estimates that 5 in 10 victims (178,000) could survive if bystanders gave CPR and used AEDs immediately, an additional 142,400 victims.
 (5)The chain of survival includes prompt notification of emergency services and early CPR, defibrillation, and advanced cardiac life support.
 (6)Health education should include basic emergency lifesaving skills. Incorporating these lifesaving training programs into the health curriculum of elementary and secondary schools will give school children these skills.
			3.Promoting student access to defibrillation
 (a)In generalThe Secretary of Health and Human Services shall award a grant to a health care organization to promote student access to defibrillation in elementary schools and secondary schools by—
 (1)developing and providing comprehensive materials to establish defibrillation programs in such schools;
 (2)providing support for CPR and AED training programs in such schools; (3)fostering new and existing community partnerships with and among public and private organizations (such as local educational agencies, nonprofit organizations, public health organizations, emergency medical service providers, fire and police departments, and parent-teacher associations) to promote the importance of defibrillation in such schools;
 (4)establishing a clearinghouse database to gather information in a central location regarding sudden cardiac arrest in the pediatric population and thereby facilitating the identification and conduct of further research; and
 (5)providing assistance to secondary school athletic departments seeking to develop programs to screen student athletes for risk of sudden cardiac arrest.
 (b)ApplicationA health care organization seeking the grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
			(c)Reports
 (1)By granteeNot later than 4 years after receipt of the grant under this section, the health care organization receiving the grant shall submit to the Secretary a report that describes the activities carried out with funds received through the grant.
 (2)By SecretaryNot later than 3 months after receipt of the report required by paragraph (1), the Secretary shall submit to the appropriate committees of Congress an evaluation of the success of the activities carried out pursuant to the grant under this section.
 (d)DefinitionIn this section: (1)The term AED means an automated external defibrillator.
 (2)The term CPR means cardiopulmonary resuscitation. (3)The terms elementary school and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)The term Secretary means the Secretary of Health and Human Services. (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $800,000 for the period of fiscal years 2020 through 2024.
			